As filed with the Securities and Exchange Commission on August 9, 2012 Registration No. 333-156252 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST EFFECTIVE AMENDMENT NO. 3 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 BioCancell Therapeutics Inc. (Exact name of registrant as specified in its charter) Israel (State or other jurisdiction of (Primary Standard Industrial Classification incorporation or organization) Code Number) 20-4630076 (I.R.S. Employer Identification Number) Beck Science Center 8 Hartom St., Har Hotzvim Jerusalem 97775, Israel + 972-2-548-6555 (Address, including sip code, and telephone number, including area code, of registrant's principal executive offices) Corporation Service Company 2711 Centerville Road, Suite 4000 Wilmington, DE19808 (302) 636-5400 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies of communications to: Dr. Shachar Hadar, Adv. Gross, Kleinhendler, Hodak, Halevy, Greenberg & Co. One Azrieli Center, Round Building Tel Aviv 67021, Israel Phone: +972-3-607-4444 Fax: +972-3- 607-4422 Approximate date of commencement of proposed sale to the public: Not Applicable If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box: o If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x 2 EXPLANATORY NOTE/DEREGISTRATION OF UNSOLD SECURITIES This post-effective amendment relates to the following Registration Statement filed on Form S-1 (the “Registration Statement”): Registration Statement No. 333-156252, originally filed December 17, 2008. BioCancell Therapeutics Inc.(the “Company”) intends to file a Form 15 to terminate its duty to file reports under Section 13(a) and 15(d) of the U.S. Securities Exchange Act of 1934, as amended.In accordance with an undertaking made by the Company in the Registration Statement to remove from registration by means of a post-effective amendment any securities which remain unsold at the termination of the offering, the Company hereby amends the Registration Statement to withdraw from registration the securities registered but unsold under the Registration Statement. 3 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in Jerusalem, Israel on the 9th day of August, 2012. BIOCANCELL THERAPEUTICS INC. By: /s/ Jonathan Burgin Name: Jonathan Burgin Title: Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on the 9thday of August, 2012. Signature Title /s/ Jonathan Burgin Chief Executive Officer (principal executive officer) Jonathan Burgin /s/ Or Dolev Controller (principal financial and accounting officer) Or Dolev /s/ Aharon Schwartz Chairman of the Board Aharon Schwartz /s/ Ruben Krupik Director Ruben Krupik Director Ofer Goldberg /s/ Abraham Hochberg Director Abraham Hochberg Director Aviv Boim /s/ Hanoch Rappaport Director Hanoch Rappaport /s/ David Schlachet Director David Schlachet /s/ Orly Yarkoni Director Orly Yarkoni 4
